Citation Nr: 1308140	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for postoperative residuals of basal cell carcinomas, including consequent scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to March 1953.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted the Veteran's claim for service connection for basal cell carcinomas and assigned an initial 0 percent, i.e., noncompensable rating for this disability retroactively effective from October 5, 2007, the date of receipt of this claim.  He appealed for a higher initial rating for this disability, so a "downstream" issue.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

As support for his claim, the Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  The transcript of the hearing has been associated with the claims file.  At the outset of the hearing, it was explained that the Veteran did not complete the steps necessary to perfect his appeal of two additional claims to the Board, specifically, for service connection for acne and sebaceous cysts, by addressing these other claims in a substantive appeal (VA Form 9 or equivalent statement), as he had concerning his claim for a higher rating for his basal cell carcinomas.  So those other claims are not before the Board.  See 38 C.F.R. § 20.200 (2012).

In a July 2012 RO decision since issued, so during the pendency of this appeal, the Veteran was awarded a higher 10 percent rating for the postoperative residuals of his basal cell carcinoma, and this higher rating was made retroactively effective from the same date as the prior rating - October 5, 2007.  He has continued to appeal for an even greater rating, however.  Indeed, he has continued to supplement 

the record with additional evidence, as recently as February 2013, to support his claim for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

Regarding the additional evidence received since certification of the appeal to the Board, the Veteran has waived his right to have the RO initially consider this additional evidence as the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  But since the claim for an even higher initial rating for the basal cell carcinomas required further development before being decided on appeal, the Board remanded this claim in December 2011 and September 2012 to the RO via the Appeals Management Center (AMC).  The additional development especially included having the Veteran undergo VA compensation examinations to reassess the severity of this skin disability.


FINDING OF FACT

The postoperative residuals of the Veteran's basal cell carcinoma consist of three stable and not painful scars that, together, only exhibit one characteristic of disfigurement; there is a scar of at least one-quarter inch (0.6 centimeters) wide at its widest point.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the postoperative residuals of the basal cell carcinoma, including for the consequent scarring.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Code (DC) 7818 (2012); 38 C.F.R. § 4.118, DC 7800 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of this notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See also 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements.  See id., at 486.

But a VCAA notice error is not presumptively prejudicial, even when shown to have occurred, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, because service connection for the postoperative residuals of basal cell carcinoma, with scars, was granted, VA's notice obligation with respect to the issue of entitlement to a higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed October 19, 2007, November 28, 2007, January 11, 2008, and October 29, 2008. 


Instead of issuing an additional VCAA notice letter in this situation, which concerns the "downstream" issue of the rating to be assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue an SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC and two SSOCs discussing the downstream disability rating element of his claim, citing the applicable statutes and regulations and discussing why higher ratings were not assigned. See Dunlap, 21 Vet. App. at 119 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  The duty to assist has been satisfied.  The Veteran's STRs and post-service medical records have been associated with the claims folder, and the Veteran has not alleged that any other outstanding records were needed to decide his claim.  He has also been afforded three VA examinations pertaining to his skin, in March 2009, February 2012, and October 2012.  The latter two examinations were scheduled pursuant to the Board's December 2011 and September 2012 remand directives.

As mentioned above, the Board is satisfied that the RO/AMC has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain recent VA treatment records, and to schedule the Veteran for VA compensation examinations to obtain medical opinions concerning the Veteran's scars, which were completed.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).


Increased Rating

Since the Veteran's claim for an increased disability rating for the postoperative residuals of basal cell carcinoma, with scars, arises from his disagreement with the initial rating assigned after service connection was granted, the Board finds that some discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability evaluation where the disability in question had just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  Regardless, the Court also has extended this practice even to increased-rating claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, which is contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.   See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Hyphenated DCs may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27 (2011). 

The Veteran's postoperative residuals of basal cell carcinoma with scars are currently rated as 10-percent disabling under DC 7818-7800 (malignant neoplasms; disfigurement of the head, face, or neck).

DC 7818 provides that malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck under DC 7800; scars under DCs 7801, 7802, 7803, 7804, or 7805; or based on impairment of function.  A Note to DC 7818 provides that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent rating will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in rating based upon that or any subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rating will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent rating do not apply.  38 C.F.R. § 4.118 (2012).  Here, the Veteran's rating is based on the postoperative residuals of the removal of separate basal cell carcinomas, the scars of the surgeries.

DC 7800 was revised effective October 23, 2008, so during the pendency of this appeal.  However, these revisions are applicable only prospectively to claims received on or after that date.  Because the Veteran's claim was received prior to that date, and he has not requested application of these new regulations, they do not apply in this appeal, and DC 7800 as it read prior to the revisions will be applied to the evidence.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Under DC 7800, a 10 percent rating is warranted where there is one of the eight characteristics of disfigurement, which is defined as: a scar five or more inches (13 or more centimeters) in length, a scar at least one-quarter inch (0.6 centimeters) wide at the widest part, the surface contour of the scar is elevated or depressed on palpation, the scar is adherent to underlying tissue, the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters), the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), there is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, the skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).

By history, the Veteran has had five basal cell carcinomas removed between 1996 and 2007.  He treats his scalp and face with Efudex once a year to prevent the reoccurrence of the cancer.  See VA examination dated October 11, 2012.

Dermatology notes dated November 19, 2007, and December 9, 2008, both indicate the Veteran had a history of basal cell carcinoma, there was no evidence of recurrence, and that the Veteran was to continue with photoprotection and Efudex cream.

At his March 2009 VA examination, three basal cell carcinomas that were removed were identified.  These were attributed to an in-service event, however, the resulting scars were not identified or described.  See VA examination dated March 25, 2009.

Following the submission of color pictures that appeared to show more than three scars, and the Veteran's testimony that he had eight basal cell carcinomas removed, the Board remanded the claim for another examination that would comment on whether any of the scars were disfiguring.  See Hearing transcript dated November 2, 1022, and color photographs.  During the hearing, he also testified that it has been a few years since he has had any cancerous lesions, and that he treats his scalp and skin once yearly to prevent future lesions from appearing.

At his February 2012 VA examination, three visible scars were identified and measured.  Measurements are given in a length by width format.  The first is located on the right nasal labial fold, and is 1.5 by 0.5 centimeters; the second is on the bridge of the nose, and is 1.0 by 0.2 centimeters; and, the third is on the right side of the forehead, measuring 5 by 7 centimeters.  The scars were not painful or unstable, and only the third scar showed hypopigmentation changes.  See VA examination dated February 1, 2012.

The Veteran was afforded another VA examination in October 2012 so the extent of his scarring could be evaluated.  The examiner again identified the three visible scars, although indicated that five carcinomas had been removed.  There were no current carcinomas as the disease was in an "inactive stage," and the Veteran was noted to have treated his skin with Efudex in the previous 12 months.  The scars were not painful or unstable, and there was no tissue loss.  The scar on the side of the nose was measured to be 3 by 0.3 centimeters; the scar on the top of the nose was measured to be 1 by 1 centimeter; and, the scar on the forehead was measured to be 3 by 0.1 centimeters.  See VA examination dated October 11, 2012.
Based on the evidence, a disability rating higher than 10 percent is unwarranted at any time during the pendency of this claim.  Initially, the evidence does not show that his basal cell carcinoma ever required treatment that is comparable to that used in systemic malignancies, such as chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, thus he is not entitled to a 100 percent rating.  Since there has been no recurrence or metastasis, his residuals will be evaluated under DC 7800, because his scars are on his head and face.

The Veteran's scars have only exhibited one characteristic of disfigurement since the claim to service connect skin cancer was filed in October 2007.  None of his scars have been measured to be 13 centimeters or longer, none have an elevated or depressed surface contour, none are adhered to the underlying tissue, and none cover a surface area of 39 square centimeters, but one scar has measured to be at least one-quarter inch (0.6 centimeters) wide at its widest part.  Prior to the October 2012 VA examination, the scar on the forehead, at 5 by 7 centimeters, was the only scar with that characteristic of disfigurement; at the October 2012 VA examination, the scar on the top of the Veteran's nose, at 1 by 1 centimeters, was the only scar with that characteristic of disfigurement.  At the October 2012 VA examination, the forehead scar was measured as only 3 by 0.1 centimeters.  Therefore, when evaluated solely by the characteristics of disfigurement, the Veteran's postoperative residuals of basal cell carcinoma, with scars, only warrants a 10 percent evaluation.  

The evidence indicates the Veteran does not have visible or palpable tissue loss, nor does he have gross distortion or asymmetry of any facial features.  As such, and without additional characteristics of disfigurement, the highest rating applicable under DC 7800 is 10 percent.  The evidence has been consistent throughout the pendency of this claim, therefore application of a "staged" rating is not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the only scars under consideration are on the Veteran's face and head, the DCs pertaining to scars located on the body (DCs 7801 and 7802) are not for application.  Further, because none of the scars were unstable or painful, neither DC 7803 (pertaining to unstable scars) nor DC 7804 (pertaining to scars that are painful upon examination) are applicable to the facts of this case.

The Board acknowledges the color photographs of the Veteran's scalp and face, which do appear to show multiple blemishes and discolorations on the skin, as well as the Veteran's testimony that he has had eight basal cell carcinomas removed.  Both the March 2009 VA examiner and the February and October 2012 VA examiner personally met with the Veteran, and both identified three scars resulting from the surgical removal of basal cell carcinoma.  Further, the October 2012 VA examiner noted that, at the time, there were no visible lesions of basal cell cancers or actinic keratosis, a precursor to development of the cancer.  Neither the Board nor the Veteran has the medical or scientific expertise to competently diagnose basal cell carcinoma or additional scars resulting from its removal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). The Board has no reason to doubt any of the examination reports identifying only three scars, and the Veteran has not submitted any evidence identifying any additional scars or contradicting the examiners' findings.  Indeed, he also testified that it has been a few years since he was last diagnosed with cancer.  Therefore, the Board places more weight on the opinions of the VA examiners than it does on the implications of the pictures, or the Veteran's testimony, that he has more than three scars resulting from the removal of basal cell carcinoma.

Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for extra-schedular consideration is not warranted in this case.  The Veteran's reported symptoms (i.e., three stable, non-painful scars that exhibit only one characteristic of disfigurement) are contemplated by the rating criteria.  There are no symptoms left uncompensated or unaccounted for in his assigned schedular rating.  The evidence, then, does not indicate his postoperative residuals of basal cell carcinoma, with scars, presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2012).  The fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extra-schedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Because the Board finds that the symptoms caused by the Veteran's postoperative residuals of basal cell carcinoma are contemplated by the rating criteria, there is no need to consider whether it causes marked interference with employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Here, though, the Veteran has not asserted that the postoperative residuals of his basal cell carcinoma, including his associated scars, renders him unemployable - meaning incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  Indeed, to the contrary, the February and March 2012 VA examiner did not find the disability imposed any limitations on the Veteran working.  Therefore, the Board finds that a derivative TDIU claim is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

The claim of entitlement to an initial rating higher than 10 percent for the postoperative residuals of the basal cell carcinomas, including the consequent scars, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


